 GEORGIA CREOSOTING CORPORATION349for pages 3 and 4 of Exhibit No. 3, no longer constitutes a basis for the statementscontained in said portion of the Intermediate Report.The Intermediate Report is further amended by inserting the following paragraphafter the first full paragraph on page 346.Winders was Respondent's chief witness as to its reasons for selecting Giesin its reduction-in-force.Although he consulted others working under him, itappears that it was Winders' responsibility and decision to select the day floorman to beterminated.In view of Winders'testimony with respect to Pressi'sraise which I have found casts doubt on his(Winders')credibility as a witnessin this proceeding and my observation of this witness in both hearings, I amnot disposed to give weight to his denialthatGieswas terminated for unionactivityor to the reasons which he advanced as the basis of the discharge.Also I do not give weight to the corroborative evidence of Done and Simmsas to the reason for the decision.Thisis not only based on my observationof these witnesses and on the fact that Winders,as their superior, was in aposition to lead them in their estimate of the employees,but also because ofDone's testimony.The gist of the dissatisfaction with Gies was that he hada poor job attitude.However,Done testified that when he(Done)becameforeman,Gies wasvery cooperativeand was a fast worker which would appearto cast considerable doubt on the contention that the estimate of Gies' attitudewas the motivating reason for his termination.In all other respects the Intermediate Report and Recommended Order of August30, 1960, remains unchanged.[Recommendations omitted from publication.]Georgia.Creosoting Corporation iandLocal Union 2591,UnitedBrotherhood of Carpenters&Joiners of America,AFL-CIO,Petitioner.Case No. 10-RC-4571. September 22, 1961SUPPLEMENTAL DECISION AND ORDEROn February 29, 1960, the Board 2 issued a Decision and Directionof Election herein 3 finding appropriate a unit of "All production,maintenance, and yard employees of the Employer at its Brunswick,Georgia, operation, including the pole classifier, the pole inspector,maintenance employees, retort operators, firemen, motormen, craneoperators, laborers, switchmen, and the pole mill operator, but exclud-ing office clerical employees, the laboratory technician, watchmen,guards, the shipping clerk, the pole yardforeman,the pole yard fore-man trainee, the superintendent, the assistant superintendent, the as-sistant to the superintendent, and all other supervisors as defined inthe Act."Georgia Creosoting Company filed a motion for reconsideration onMarch 7, 1960, requesting that the Board find appropriate two separate1In accordance with the decision herein,the Employer's name appears as amendedPursuant to the provision of Section3(b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel[Members Rodgers, Fanning,and Brown].aNot published in NLRB volumes.133 NLRB No. 37. 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDunits.Thereafter,American Creosoting Corporation, successor toGeorgia Creosoting Company, filed a motion to dismiss the petitionand cancel the election, alleging that the Brunswick, Georgia, plantwould cease operations on March 21, 1960.The Petitioner thenobjected, contending that the plant would in fact continue in opera-tion.Subsequently the Board, on March 29, 1960, postponed theelection date until such time as the Regional Director considered ap-propriate.After the Petitioner on July 28, 1960, filed a motion toamend the name of the Employer, Georgia Creosoting Corporation,on August 11, 1960, requested a hearing to permit it to show that itwas not a proper substitute for Georgia Creosoting Company. There-upon, on January 30,1961, the Board remanded the instant proceedingto the Regional Director for further hearing.Upon the entire record,the Board makes the following findings :On March 22, 1960, the Brunswick plant of Georgia CreosotingCompany was sold by its owner, American Creosoting Corporation '4to Escambia Treating Company and Lewis Wood Preserving Com-pany.All real and personal property at the plant were purchased forthe price of $551,000, plus the value of inventories of materials on handat the plant on the closing date.Records, forms, and accounts receiv-able were not sold, and no liabilities were assumed.Other than thecircumstances of the sale, there is no relationship between the purchas-ing companies and the corporate organization of American CreosotingCorporation.Since the sale, except for the change in name from Georgia Creosot-ing Company to Georgia Creosoting Corporation, the Brunswick planthas continued to be operated substantially as before.Thus, althoughall employees of Georgia Creosoting Company were terminated, ap-proximately 75 percent of them were rehired by Georgia CreosotingCorporation.'Further, production has changed only to the extentthat it now consists entirely of creosoting utility poles, whereas, priorto the sale, 82 percent of production consisted of the treatment of poles,and the remainder of cross ties and construction lumber. In this con-nection, the adzing mill for the treatment of ties, an intermittent oper-ation inactive prior to the sale, and the sizing mill for dressing lumberhave been eliminated.The employees engaged in such work have beenassigned to other duties.Except for the elimination of the categoriesof shipping clerk, pole yard foreman trainee, and assistant to the super-4American Creosoting Corporation was owned,in turn,by Union Bag-Camp PaperCompany.s Approximately 29 of the employees rehired were working in the unit of 60 employeeson February 1, 1961.On March 21,1960,there were approximately 48 employees inthe unit. GEORGIA CREOSOTING CORPORATION351intendent, the existing classifications are substantially the same as priorto the sale.Supervision has been changed to the extent that McLeod,formerly employed by Escambia Treating Company, has replaced theformer superintendent and, in addition, performs the duties of the gen-eral foreman and the training and maintenance supervisor, the lattertwo jobs having been abolished.McVeigh, former general foreman, isnow foreman of black stock and shipping. Brownley has continued tobe plant manager, and Logue has continued to be pole yard foreman.The parties stipulated that these four individuals are supervisors asdefined in the Act.The Board has previously held that where, after a direction ofelection has been issued, the business involved is sold but there is nochange in any essential attribute of the employment relationship, thedirection is to be construed as providing for an election among the em-ployees of the successor.'Under the circumstances of this case, weare convinced that the relationship between the employees in the unitand each of the two employers is essentially the same.Accordingly,we find that Georgia Creosoting Corporation is a successor to GeorgiaCreosoting Company, and that, as such successor, a question affectingcommerce exists concerning the representation of the employers ofGeorgia Creosoting Corporation? In view of the foregoing, we grantthe Petitioner's motion to amend the name of the -Employer as shownherein, and we deny the motion of American Creosoting Corporation,successor to Georgia Creosoting Company, to dismiss the petition andcancel the election.We shall amend the unit description in the orginal Decision andDirection of Election to reflect the unit changes noted above.As themotion for reconsideration filed by Georgia Creosoting Companyraised nothing which the Board has not previously considered, and asthe evidence adduced at the second hearing established no justificationfor changing our original unit finding, we deny this motion.[The Board amended the Decision and Direction of Election herein,by striking therefrom the words "the shipping clerk," "the pole yardforeman trainee," and "the assistant to the superintendent," and byadding after the words "the assistant superintendent" the words "theplant manager, and the foreman of black stock and shipping."]9Barker Automation, Inc., et at.,132 NLRB 794 ;Allen W. Fleming, Inc.,91 NLRB 612.7 Although the TrialExaminer found inAmerican Creosoting Corporation,et at., 130NLRB150, and the Board adopted such finding,that Georgia CreosotingCorporation wasnot liablefor certain alleged unfair labor practiceson the partof the predecessor com-pany, we findthat GeorgiaCreosoting Corporation is nevertheless a successor with respectto the question concerning representation.